Order of the Supreme Court, Nassau County, dated August 24, 1972, affirmed insofar as appealed from, with $10 costs and disbursements. No opinion. The stay of discovery proceedings heretofore granted is continued for 30 days after the entry of the order to be made hereon and the time within which appellant may serve an amended answer alleging an affirmative defense of accord and satisfaction is extended until 20 days after entry of the order to be made hereon. Rabin, P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.